Motion by appellant to dispense with printing, to enlarge time and for assignment of counsel on his appeal from an adjudication of the County Court, Nassau Comity, rendered August 25, 1967, which declared him to be in violation of probation. Motion denied and appeal dismissed on the ground that the adjudication is not appealable (Code Grim. Pro., § 517; People v. Gregory L. [Anonymous], 28 A D 2d 68). Rabin, Benjamin and Munder, JJ., concur; Brennan, Acting P. J., and Hopkins, J., concur, although they adhere to the views expressed in their dissent in People v. Gregory L. [Anonymous] (28 A D 2d 68) and would vote to grant the motion and to entertain the appeal were it not for the holding in the cited ease.